Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 6-28-2021, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Reasons for Allowance
Claims 1-4, & 6-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the mask is positioned with respect to the first lenslet array such that each aperture in the mask is laterally offset from a center of a corresponding lenslet in the first lenslet array to cause the collimated light that exits each lenslet of the first lenslet array to impinge upon the dispersive optical element at an oblique angle of incidence, in combination with the rest of the limitations of the claim. 
Claims 2-4, & 6-21 are allowable based upon their dependency. 
As to Claim 22 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the mask is positioned with respect to the first lenslet array such that each aperture in the mask is laterally offset from a center of a corresponding lenslet in the first lenslet array causing the collimated light that exits each 
Claims 23-27 are allowable based upon their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






Jonathon Cook
AU:2886
July 28th, 2021




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886